DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly illustrate the shelf as described in the specification.  In particular, the scale of the drawings makes it difficult to see the details of the claimed shelf structure, and therefore difficult to completely understand the claimed invention.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recessed structure” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buckley et al. (US Pub. No. 2017/0280875 A1).
In regards to claim 1, Buckley teaches a shelf, comprising a plurality of cross beams (110, Fig. 9), a plurality of support portions (132, Fig. 10) and at least one rest portion (33), each of the cross beams being connected to a corresponding support portion by a connector (120), a side face of each of the cross beams having a rest face (154) for placement of a corresponding rest portion, at least two opposite ends of the rest portion being arranged on the rest faces, in the same plane, of at least two corresponding cross beams.
The recitation, “characterized in that the plurality of cross beams and the plurality of support portions are profiles formed by die extrusion-stretching” is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, Buckley teaches that 
In regards to claim 2, Buckley teaches the profile is an aluminum alloy profile (Para 0030).
In regards to claim 3, Buckley teaches a contact face where the cross beam contacts with the support portion, a bending portion of the profile (122, 126) is thickened so that a mechanical strength and a bending resistance of the profile are improved (i.e.; the overlapping portions 122, 126 are a thickened structure for 120; Para 0032).
In regards to claim 4, Buckley teaches the cross beam has a recessed structure (148), and a cross-sectional shape of the recessed structure comprises an "L" shape.
In regards to claim 7, Buckley teaches the connector comprises a rivet (130).
In regards to claim 8, Buckley teaches the support portion is provided with a plurality of through-holes, when the support portion is normally upright, each of the through-holes is formed by connecting one large hole (136a) and one small hole (136b) from up to down, two ends of each of the cross beams are connected and fixed to the connectors through connection holes provided on the two ends (i.e.; 130 are rivets), a diameter of a head of the connector is smaller than a diameter of the large hole of the through-hole but larger than a diameter of the small hole of the through-hole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (US Pub. No. 2017/0280875 A1) in view of Tsai (US Pub. No. 2017/0211604 A1).

Tsai teaches a shelf having a cross beam with a rest supporting surface (132) connected with first and second support faces (12, 131, Fig. 8A) that intersect to form a “y” shape in Figure 8A.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Buckley’s cross beam to have a bottom face of the rest face of the cross beam is connected with a first support face and a second support face, and the first support face and the second support face intersect to form a "y" shape as suggested by Tsai.  The motivation would have been for the purpose of providing additional vertical support for the rest face.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (US Pub. No. 2017/0280875 A1).
In regards to claim 9, Buckley teaches the rest portion is a rectangular plate (33).  Buckley is silent to the particular material of the plate.  However, Examiner takes of OFFICIAL NOTICE that wooden, iron, wire mesh, and plastic shelves are old and well known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Buckley’s rest portion to be a wooden plate, an iron plate, a wire mesh, or a plastic.  The motivation would have been for the purpose of choosing a readily available material known in the art based on the particular aesthetics or strength desired.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (US Pub. No. 2017/0280875 A1) in view of Sabounjian (US Pat. No. 9,386,855 B2).


Sabounjian teaches a reinforcing plate perpendicularly connected to cross beams by pins (40, Fig. 12).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify Buckley’s shelf to use a pin for the connection as taught by Sabounjian.  The motivation would have been for the purpose of preventing unwanted movement of the reinforcing plate.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be tentatively allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims based on the current understanding of the embodiment of Figure 4 (see Drawing objection above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the PTO-892 for additional prior art for shelving systems having various profile cross beams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631